Interim Decision #1688

IVIATITS OF OARAMANZANA

In Visa. Petition Proceedings
A-14214539
Decided by Board February 0, 1967
Visa petition by a United States citizen to accord beneficiary, his adopted
daughter, preference status as an "unmarried daughter" under the provisions
of section 203(a) (1) of the Immigration and Nationality Act, as amended by
P.L. 89-238, is denied since the adoption, which occurred when beneficial' , was
over 21 years ve age, was not in compliance with the provisions Or section
101(b) (1) (E) of the Act, as amended, as required for immigration purposes.
ON BEHALF or PETIMSEIti Charles hi. Gianola, Esquire
1520 Tennessee Street
Vallejo, California 9359O
(Brief filed)

The case comes -forward on appeal from the order of the District
Director, San Francisco, dated December 19, 1966, denying the visa
petition for the reason that since the beneficiary was 21 years old when
the adopted daughter-adoptive parent relationship was established,
the beneficiary is ineligible for immigrant status as the daughter of a
United States citizen under section 203 (a) (1) of the Immigration and
Nationality Act, as amended.

The petitioner, a native of the Philippine Islands, a naturalized
citizen of the United States, 40 years old, male, seeks preference quota
status on behalf of the beneficiary as his unmarried daughter. The
beneficiary is a nittive and citizen of the Philippine Islands, 23 years
old. The beneficiary was adopted by the petitioner in the Superior
Court of the State of California in and for the County of Solano on
March 8, 1965 when she was 21 years old. However, the petitioner is
not seeking preference on behalf of the beneficiary as his adopted
daughter because manifestly she does not qualify as an adopted daughter for immigration purpOses within section 101(b) (1) (E) of the Act
since she was adopted when over 14 years of age.
However, counsel for the petitioner has filed a brief in which he
argues that the beneficiary qualifies as an unmarried daughter under

47

Interim Decision #1688
the provisions of section 203(a) (1) of the Immigration and Nationality Act as amended by the Act of October 3, 1965. He contends because
of the elimination of section 205 (b) of the Immigration and Nationality the Act of October 3, 1965, which prior to its amendment provides
that no petition for quota immigrant status or preference status on
behalf of a son or daughter under then existing paragraphs (2), (3),
or (4) of section 203 (a) of the Immigration and Nationality Act
should be approved unless the petitioner establishes that he is a parent
as defined in section 101(b) (2) of the Immigration and Nationality
Act of the alien with respect to whom the petition is made, Congress
evidenced its intent that pre-1959 law govern.
Counsel's argument, while ingenious, is not well taken. When Congress amended section 205 (b) of the Act of September 22, 1959, it
was pointed out in the accompanying report, H.R. 0890, that the
principal purpose of this second sentence of section 205 (b) of the Immigration and Nationality Act was to make certain that aliens adopted
by United States citizens or lawfully resident aliens (other than children as defined in section 101(b) (1) (E) of the Immigration and Nationality Act) should not be eligible for nonquota or preference status
under the Immigration and Nationality Act. The parenthetical reference to section 101(b) (1) (B) of the Immigration and Nationality
Act made it clear that for immigration purposes that restrictions contained in that definition should be continued, i.e., that for immigration purposes the adoption must take place while the aim was under
the age of 14 years and must have resided with and have been in the
custody of the adopting parent or parents for at least two years thereafter. The amendatory act, Public Law 89 -236, simply embodied in
sections 201 and 205 of the Immigration and Nationality Act revisions
to establish a single procedure for the filing of petitions to accord immediate relative status or preference status as the case might be, continued. the limitation of the number of lawful petitions which might
be approved for one petitioner, as well as the prohibition against the
approval of a petition for an alien whose prior marriage was determined by the Attorney General to have been entered into for the
purpose of evading the immigration law. 1 There is no indication that
any change was intended by failure to specifically reenact the prior
law.
The visa petition is predicated upon the theory that by virtue of
her adoption the beneficiary qualifies as a daughter. However, the
crux of the case is not whether the beneficiary is a child or a daughter
but whether she is adopted for purposes of the immigration law.
In order to be considered adopted for immigration purposes, there
must be compliance with the requirements contained in section 101
1

House Report No. 745 (89th Cong.4st sees.) 20-21.

48

Interim Decision *1688
(b) (1) (E) of the Immigration and Nationality Act as amended. That
section requires that the adoption shall have taken place while the
adoptee was under the age of 14 years and, in addition, satisfy the

residence and custody provisions. The beneficiary does not qualify
as an adopted child inasmuch as the adoption took place when she was
over 21 years of age. The appeal will be dismissed.
In connection with counsel's alternative request for sixth preference
status as a telephone operator, a petition should be filed with the
Service in accordance with 8 CFR 204.2(g).
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

4 ►

